ACCEPTED
                                                                                   04-14-00735-CV
                                                                        FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                              3/19/2015 2:02:46 PM
                                                                                     KEITH HOTTLE
                                                                                            CLERK




                                                                   FILED IN
                                                            4th COURT OF APPEALS
                                                             SAN ANTONIO, TEXAS
                                                            03/19/2015 2:02:46 PM
                                                                KEITH E. HOTTLE
                                                                     Clerk

                          CAUSE NO. 04-14-00735-CV
          _____________________________________________________
                          IN THE COURT OF APPEALS
                                   FOR THE
                          FOURTH JUDICIAL DISTRICT
                             SAN ANTONIO, TEXAS


                          Brian C. Simcoe, Appellant
                                      v.
            Thomas Christopher and Catrina Christopher, Appellees
          _____________________________________________________
               APPEAL FROM THE 45TH JUDICIAL DISTRICT COURT
                            BEXAR COUNTY, TEXAS
      HONORABLE JUDGE BARBARA HANSON NELLERMOE, JUDGE PRESIDING


           FIRST MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF




James A. Rodriguez
Law Office of James A. Rodriguez
SBN: 24057667
540 S. St. Mary’s Street
San Antonio, Texas 78205
Phone: (210) 581-3990
Fax: (210) 224-8214
Email: james@rodriguezlaw.us
Attorney for Appellees
TO THE HONORABLE FOURTH COURT OF APPEALS:

       Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellees, Thomas and Catrina

Christopher, file this First Motion to Extend Time to File Appellee’s Brief.

       Appellee’s brief is currently due on March 23, 2015.

       Counsel for Appellee requests a two-week extension of time to file its brief,

making the brief due on April 6, 2015. This is the first request for extension of time to

file the Appellee’s brief.

       Counsel for Appellee relies on the following reasons, in addition to the routine

matters that counsel must attend to in daily practice, to explain the need for the requested

extension:

       Counsel for Appellant/Appellee was absent from his office for two weeks
       in the month of March for medical reasons. As a result of this absence, and
       as a result of pressing matters in several cases pending in the District
       Courts of Bexar, Guadalupe, Williamson, and Uvalde Counties, he will
       not be able to prepare the brief in time to meet the Court’s briefing
       deadline absent an extension.

       Counsel for Appellee seeks this extension of time to be able to prepare a cogent

and succinct brief to aid this Court in its analysis of the issues presented. This request is

not sought for delay but so that justice may be done.

       The undersigned has conferred with opposing counsel, but opposing counsel has

stated that she cannot agree to the filing of an unopposed motion to extend time.

       All facts recited in this motion are within the personal knowledge of the counsel

signing this motion, therefore no verification is necessary under Rule of Appellate

Procedure 10.2.
                                PRAYER FOR RELIEF


       For the reasons set forth above, Appellee requests that this Court grant this First

Motion to Extend Time to File Appellee’s Brief and extend the Deadline for Filing the

Appellee’s Brief up to and including April 6, 2015. Appellee prays for all other relief to

which it may be entitled.

                                             Respectfully Submitted,



                                             ______________________________
                                             James A. Rodriguez
                                             State Bar No. 24057667
                                             540 S. St. Mary’s Street
                                             San Antonio, Texas 78205
                                             Phone: (210) 581-3990
                                             Fax: (210) 224-8214
                                             Email: james@rodriguezlaw.us
                                             Attorney for Appellees
                                             Thomas and Catrina Christopher



                             CERTIFICATE OF CONFERENCE

       I certify that I conferred with counsel for Appellant regarding this First Motion to

Extend Time to File Appellee’s Brief prior to filing.


	     	      	  
                                             ______________________________
                                             James A. Rodriguez
                                             State Bar No. 24057667
                                             Attorney for Appellees
                                             Thomas and Catrina Christopher
                               CERTIFICATE OF SERVICE

       I certify that a true copy of the foregoing First Motion to Extend Time to File

Appellee’s Brief was served on each party or that party’s lead counsel in accord with the

Texas Rules of Appellate Procedure on March 19, 2015, as follows:



Party:                Brian C. Simcoe
Lead Attorney:        Sarah Anne Lishman
Address of Service:   310 S. St. Mary’s St., Suite 845
                      San Antonio, Texas 78205
Method of Service:    Fax to (210) 308-5669,
                      Email to sarahanne.jgrahamlaw@yahoo.com
Date of Service:      March 19, 2015


Party:                Adria Joy Simcoe, Pro Se
Address of Service:   115 Osprey Haven
                      San Antonio, Texas 78253
Method of service:    Email to adriasimcoe@yahoo.com, per request
Date of Service:      March 19, 2015



                                            ______________________________
                                            James A. Rodriguez
                                            State Bar No. 24057667
                                            Attorney for Appellees
                                            Thomas and Catrina Christopher